ORDER

PER CURIAM.
Upon review of this recently docketed appeal, the court considers whether this appeal should be dismissed for lack of jurisdiction.
This is an appeal in an ERISA action to recover payment of benefits allegedly due under the terms of a long-term disability plan. This court’s jurisdiction does not extend to such matters. 28 U.S.C. § 1295.
Moreover, the appeal is untimely and, thus, transfer is not warranted pursuant to 28 U.S.C. § 1631. The certified list of docket entries of the United States District Court for the Northern District of Georgia reflects that the order denying appellant’s motion for reconsideration of the judgment was entered on June 16, 2006. The list further reflects that the appellant filed the notice of appeal to this court on September 28, 2006, more than 30 days after the order was entered.* See Fed. R.App. P. 4(a)(1)(A).
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed for lack of jurisdiction.
(2) Each side shall bear its own costs.

 The district court docket sheet indicates that the appellant filed a notice of appeal to the United States Court of Appeals for the Eleventh Circuit on July 5, 2006. The Eleventh Circuit dismissed the appeal.